DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2020 has been entered.

Applicants' arguments, filed October 27, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application. The arguments reference responding to the October 29, 2018 Office Action, but the two most recent previous Office Action were mailed August 20, 2019 and April 27, 2020. Numerous rejections set forth in the April 27, 2020 Office Action were not mentioned in this response. But as this appears to be a bona fide attempt to respond to the April 27, 2020 Office Action, a Notice of Non-Responsive Amendment has not been mailed. Future responses that fail to fully respond to all issues raised in the most recent Office Action of record will result in the mailing of a Notice of Non-Responsive Amendment.

Comments and Notes

In the claim set filed October 27, 2020, claim 36 is indicated as currently amended but the claim amendments set forth are identical to those that were made in the claim set filed February 19, 2020. Therefore, the status identifier of claim 36 in the most recently filed claim set is improper. Failure to properly format claim amendments may result in the mailing of a Notice of Non-Compliant Amendment.

Priority

The effective filing date of all of the instant claims remains July 7, 2016. The disclosure of the two cited provisional applications and the instant disclosure were reviewed by the Examiner and while support for formulations that were reduced in sodium or substantially sodium free were located in all of these documents, that the overall formulation contains no sodium was not located in any of these documents.
If Applicant is in disagreement with the Examiner regarding support for the priority, Applicant is respectfully requested to point to the particular application number and location, e.g., by page and line number, wherein support may be found for the instant invention.

Specification

The disclosure is objected to because of the following informalities: the amendment to the specification filed October 27, 2020 has not been entered as the location of the amendment .
Appropriate correction is required.

Claim Objections

Claim 34 objected to because of the following informalities:  it appears that the number 1 rather than a lower case l has been used in the abbreviation “HCl” and it is present as “HC1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 

Claims 1, 2, 5 – 7,14 – 20, 24 – 36, 58, 59 and 84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Independent claims 1 and 59 have been amended to recite that the pharmaceutical composition contains no sodium (claim 1) or does not contain sodium (claim 59). The disclosure as originally filed does not provide adequate written description for such formulations. For example, ¶ [0007] of the PGPub of the instant applications recites that formulations reduced in sodium or substantially free of sodium are needed, but this does not support the present claim limitations as to a composition that is completely free of sodium. The disclosure as filed consistently refers to the formulations as “reduced in sodium and/or substantially sodium-free” (e.g., abstract). These two terms are defined in the specification but neither definition discloses that these terms include no sodium in the composition as a whole. ¶ [0193] of the PGPub of the instant application recites that a sodium free poloxamer solution is diluted, but the instant claims require that the final solution be free of sodium and not just that one component does not contain sodium. The examples cited used sodium free LCMF poloxamer 188 but there is no disclosure that distilled or deionized water or otherwise sodium free solution was used as the diluent and that the other ingredients used such as the citric acid were free of sodium are not indicated. Therefore that the overall formulation contains no sodium is not supported in the locations cited by Applicant or elsewhere in the disclosure as filed.

If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to additional locations wherein support may be found for the instant invention and/or clearly explain how implicit support is present for the newly added claim language when the disclosure as a whole is reviewed.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Generally what follows in parentheses must be an exact synonym of what precedes them, such as “halogen (fluorine, chlorine, bromine or iodine)” and that is not the case here. While it appears that what is present in parentheses is attempting to further limit the pH of the solution, some of the pH values lie outside the range recited in claim 1 (e.g., “citrate buffer (pH about 2)”). Buffers have different effective ranges and “phosphate buffer (pH about 9) would not seem to be a pH at which phosphate would be an effective buffer given the relevant pKa values of 7.12 and 12.32. Additionally, in the item “histidine buffer (pH 5 about 6.1)”, two values are present inside the parentheses. Therefore the scope of claim 31 is not clear as 
Part c) of claim 59 also contains similar language and formatting as to specific buffers and pH ranges that are not clear for the same reasons set forth above.
Please clarify.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 has been amended from a “solution of claim 1” to a “solution of claim 1/I or 5” and this phrase is not understood. Claim numbers are Arabic numerals, not Roman numerals and while a claim can depend from either claim 1 or 5, the use of the slash and Roman numeral in the phrase “1 /I” to apparently indicate a claim number is not understood. Therefore the claim is indefinite. Please clarify.
For the purposes of applying art below, this claim is being interpreted as depending from either claim 1 or claim 5.

Claim 84 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth herein.


Applicants present no arguments relating to this rejection for the Examiner to address herein that could clarify the scope of claim 84.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 

Claims 1, 2, 5 – 7, 36, 58, 59 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Emanuele et al. (WO 2015/058013) in view of Palecksay et al. (Annals Internal Medicine, 1996) and McGeown (Clin Man Electrolyte Disorders, 1983).
Emanuele et al. disclose the use of poloxamer for treating certain side effects and complications resulting from hemo-concentration (whole document, e.g., abstract). Diuretics can be administered to treat the accumulation of water in patients with compromised kidney function or other disorders to reduce the fluid volume and relieve congestion (p 1, ln 17 onward). The relative rapid loss of water results in a relative increase in concentration of the blood cells, especially red blood cells (RBCs) and plasma proteins, and results in an impairment of the circulation, especially microcirculation and the potential for dehydration (p 1, ln 28 – 32). The complications of hemo-concentration that can occur from conditions or treatments such as diuresis and dehydration is treated or prevented by poloxamer administration in a subject in need thereof (p 2, ln 7 – 11). Such side effects include electrolyte imbalance and dehydration (p 25, ln 30 – p 26, ln 2). The copolymer can be poloxamer 188 (p 3, ln 4). The description of the possible copolymers at p 2, ln 16 – 26 matches that of instant claim 5 requiring a long circulating material free (LCMF) poloxamer (see also, p 3, ln 24 onward). A sufficient amount of copolymer that is sufficient to provide a circulating amount of from 0.05 mg/ml to 10 mg/ml is administration and formulated at concentration ranging from about 10.0 mg/mL to about 300.0 mg/mL (1% to 30%) and typically is not more than 22.5% (225 mg/mL; p 10, ln 29 – p 11, ln 3).  The composition is 
Emanuele is silent as to the desired sodium content of the administered formulation.
Palecksay et al. studied the incidence of hypernatremia in a general medical-surgical hospital to assess factors that contribute to the development of hypernatremia (p 197). All patients with a serum sodium concentration of 150 mmol/L or more were identified and patient records reviewed (p 197, col 2, ¶ 3). Those who developed hypernatremia before admission were significantly older (p 199, col 1, ¶ 1) although there was no significant difference in age between the general hospital population and those with hospital acquired hypernatremia (p 199, col 1, ¶ 1). Concentrating defects were present in 89% of the patients with hospital-acquired hypernatremia and the most common factors contributing to impaired renal concentrating ability were diuretics administration and solute diuresis caused by hyperglycemic, mannitol administration or protein loading (p 200, col 1,¶ 1).
McGeown discloses that a plasma sodium concentration of > 145 mmol/L usually means that sodium is present in excess of water and other ions (p 107, ¶ 1).  In patients with diabetes insipidus following head trauma or other CNS diseases, high plasma concentration that usually exceed 150 mmol/L may persist for weeks even if sodium-free or almost sodium-free fluid (with 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to eliminate the sodium content of the poloxamer formulations disclosed by Emanuele. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the compositions are intended for the prevention and treatment of side effects of hemo-concentration that occur in conjunction with conditions such as the use of diuretics or diuresis. Palecksay et al. discloses that the use of diuretics or diuresis can lead to the development of hypernatremia. Therefore such patients might already have or be at risk of developing high sodium levels so the poloxamer treatment should be cognizant of the sodium content of the treatment formulations. McGeown discloses that various drugs and so fluids administered can contain sodium and even elevated sodium levels can persist even with the administration of sodium-free or almost sodium-free solutions. The use of formulation with no sodium can be administered without worrying about the addition of additional sodium that could exacerbate or increase the likelihood of hypernatremia or electrolyte imbalance developing and if electrolytes need to be administered, their administration is independent of the poloxamer solution being administered, allowing for greater customization of the treatment protocol. Even if the administration of sodium free fluids does not immediately restore sodium levels to 
Claim 6 is a product-by-process claim."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113.
While the prior art is silent as to the effects on blood pressure, heart rhythm and breathing as in claim 2 or the stability of the claimed formulation, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). Here a composition with the claimed ingredients are taught by the applied prior art so the burden is shifted to applicant to demonstrate that the composition of Emanuele causes the clinical symptoms and signs of claim 2 or is not stable under the claimed conditions.

Applicants traverse this rejection on the grounds that a long circulating type of poloxamer 188 is claimed. There is no motivation/reasoning provided in either reference to completely eliminate sodium as accomplished via Applicant’s amended claims, especially considering that the 
These arguments are unpersuasive. As discussed previously and re-iterated above, the poloxamers disclosed by Emanuele et al. meet the definition of long circulating materials as required by the claims and poloxamer 188 is among the poloxamers disclosed. The use of sodium free solutions rather than those are just low in sodium will allow for the introduction of no additional sodium as such patients are already suffering from or at risk of developing elevated levels of sodium. That a particular treatment such as saline administration is considered a clinical standard does not mean that all other interventions would be non-obvious. The top of page 6 of the appendix A of the response indicates that long or unknown length hypernatremia should be treated with 5% dextrose in acute cases or half-normal saline which had a reduced concentration of sodium (0.45%). Such sugar solutions can be sodium free (Sakr et al., p 134, col 2, ¶ 1). Therefore the statements in this single reference provided by Applicant as to a clinical treatment for hypernatremia does not patentably distinguish the instant claims.

Claims 14 – 20 and 24 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Emanuele et al., Palecksay et al. and McGeown as applied to claims 1, 2, 5 – 7, 36, 58, 59 and 84 above, and further in view of Speck et al. (US 6,638,913).
Emanuele, Palecksay et al. and McGeown are discussed above.
The presence of tonicity agents, antioxidants, buffers and a pH adjusting agent is not disclosed.
Speck et al. discloses additives for concentrated injection and infusion solutions for intravenous injection (whole document, e.g., title and abstract). Electrolytes, sugars and sugar alcohols such as mannitol are used to match the osmolality of hypotonic active ingredient solutions 2, meglumine, Na2CaEDTA, various amino acids and buffers such a tris/HCl, sodium citrate or neutral substances such as urea (col 3, ln 29 – 35). The concentrations of these agents are selected such that the osmolality of the solution does not each vales that physiologically very problematic such as 3,000 mOsm/kg of water and exemplary concentration range from 1 mmol to about 2,000 mmol (col 3, ln 36 – 55). As shown in example 11, the pH is set by addition of 1N HCl or 1N NaOH (col 7, ln 50 – 60) and a pH of 7.2 is used in many of the examples.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to additives such as those disclosed by Emanuele and Speck et al. in the intravenous poloxamer 188 formulations of Emanuele.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because factors such as the osmolality and pH of the solution impact the tolerability of the compositions. Ingredients such as citrate, magnesium salts such as MgCl2, meglumine, mannitol and others can be added to adjust the electrolyte compositions and other factors such as the pH of the compositions while the inclusion of a buffer aids to maintain the desired pH. Therefore the person of ordinary skill would routinely optimize the additives and concentrations of those additives in order to provide a desired formulation with an acceptable pH, osmolality, etc. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. Overlapping ranges are prima facie obvious absent evidence of the criticality of the claimed range. 
2·6H2O but the claimed formulation is a solution so any added MgCl2·6H2O will dissolve and no longer be present in the hexahydrate form but rather as Mg2+ and Cl-. Therefore the disclosure in the prior art of MgCl2 is sufficient to render obvious claims 19 and 35.

Applicants do not present any arguments regarding the Speck reference for the Examiner to address herein.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants do not present any arguments relating to the double patenting rejections previously set forth. This renders the response noncompliant with the regulations under 37 C.F.R. 1.111.  The instant rejection is not a provisional rejection as the claims of US Patents 9,403,941, 9,757,411 and 10,501,577 have all been issued.  In the interest of compact prosecution, the examiner has examined the instant application.  However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejections based on US Patent Nos. 9,403,941, 9,757,411 and 10,501,577.  Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory obviousness-type double patent rejection in view of US Patent Nos. 9,403,941, 9,757,411 and 10,501,577 and no Terminal Disclaimer has been filed, the rejections below are maintained for the reasons of record.

Claims 1, 2, 5 – 7, 14 – 20, 24 – 36, 58, 59 and 84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 56 of U.S. Patent No. 9,403,941  in view of Emanuele (WO 2015/058013) and Palecksay et al. (Annals Internal Medicine, 1996) McGeown (1983) and optionally Speck et al. (US 6,638,913).
The claims of US’941 recite a long circulating material free (LCMF) poloxamer as in the instant claims (e.g., claim 1) and pharmaceutical compositions of such a material that can be formulated for intravenous administration that contain 10 - 22.5% (w/v) poloxamer 188 (claims 12 and 17). Methods of treating various diseases or conditions such a heart failure are also claimed (claims 51 – 56). 
The claims are silent as to the sodium content of the poloxamer 188 containing composition.
In addition to the teachings of Emanuele discussed above, Emanuele discloses that the copolymer can be administered to a subject that has underlying disease such as heart failure, acute heart failure or sickle cell disease (p 6, ln 13 – 18).
Palecksay et al., McGeown and Speck et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to control and eliminate sodium in the compositions of US’941. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because given the claimed intended uses and the teachings of Emanuele and Palecksay et al., such compositions can be given to patients that may also suffer from electrolyte imbalance and/or hypernatremia. The administration of a poloxamer 188 solution with no sodium will allow the underlying condition to be treated without exacerbating or causing electrolyte imbalance due to sodium being present in the solution. .

Claims 1, 2, 5 – 7, 14 – 20, 24 – 36, 58, 59 and 84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 37 of U.S. Patent No. 9,757,411 in view of Emanuele (WO 2015/058013) and Palecksay et al. (Annals Internal Medicine, 1996) McGeown (1983) and optionally Speck et al. (US 6,638,913). 
The claims of US’411 recite methods of treating heart failure by the administration of a single infusion (therefore administered intravenously) composition of LCMF poloxamer as in the instant claims (e.g., claim 1). The poloxamer can be administered alone or in combination with an additional agent such as a diuretic or loop diuretic (claim 36).
The claims are silent as to the sodium content of the poloxamer 188 containing composition.
Emanuele, Palecksay et al., McGeown and Speck et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to control and limit the sodium concentration of the compositions used in the methods of US’411. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because given the claimed intended uses and the teachings of Emanuele and Palecksay et al., such compositions can be given to patients that may also suffer from electrolyte imbalance and/or hypernatremia particularly when the claimed treatment comprises a second therapeutic agent such as a diuretic. The administration of a poloxamer 188 solution with no sodium will allow the underlying condition to be treated without exacerbating or causing electrolyte imbalance due to .

Claims 1, 2, 5 – 7, 14 – 20, 24 – 36, 58, 59 and 84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 29 of U.S. Patent No. 10,501,577 in view of Emanuele (WO 2015/058013) and Palecksay et al. (Annals Internal Medicine, 1996) McGeown (1983) and optionally Speck et al. (US 6,638,913). 
The claims of US’577 recite LCMF as in the instant claims and pharmaceutical compositions of this particular poloxamer 188 (e.g., claim 1). The compositions can also be used to treat diseases or conditions such as heart failure and sickle cell disease (claim 14). The compositions can be formulated for intravenous administration (claim 18). 
The claims are silent as to the sodium content of the poloxamer 188 containing composition.
Emanuele, Palecksay et al., McGeown and Speck et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to control and limit the sodium concentration of the compositions used in the methods of US’441. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because given the claimed intended uses and the teachings of Emanuele and Palecksay et al., such compositions can be given to patients that may also suffer from electrolyte imbalance and/or hypernatremia particularly when the claimed treatment comprises a second therapeutic agent such as a diuretic. The administration of a poloxamer 188 solution with no sodium will allow the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618